DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and being examined.

Claim Objections
Claims 1, 3, 6 and 12, are objected to because of the following informalities:  
Claim 1 recites the typographical error of two periods “..” at the end.
Claim 3 recites the typographical errors of “expoxy” and “soild”.  
Claim 6 recites the typographical errors of “is formed from is” and “diooscyanate” and further does not have a period at the end.
Claim 12 does not have a period at the end.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “0.1-% by weight of an aromatic urea based cure accelerator…” However, there is not end range cited after “0.1-“ It is unclear if there is no upper limit range or if this is a typographical error and only 0.1% by weight is required.
Claims 2-14 are dependent claims and fail to alleviate the issues cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2017/044402 A1 in which the citations below are directed to US 2018/0334596 A1 to Lutz et al. (hereinafter Lutz).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-13, Lutz teaches an epoxy adhesive in Example 2 comprising 28.44 parts/wt% of Epoxy A (liquid diglycidyl ether of bisphenol A) (DGEBA), 17 parts/wt% of Epoxy Resin B (mixture of solid and liquid diglycidyl ether of bisphenol A), 3 parts/wt% of Epoxy Resin C (epoxy novolac resin with eew of 179), 19 parts/wt% of toughener A (polyurethane blocked obtained from polytetrahydrofuran, hydroxyl-terminated polybutadiene, and isophorone diisocyanate and chain-extended with o,o’-diallylbisphenol A), 5.17 parts/wt% of dicyandiamide (hardener), 0.61 parts/wt% of silane coupling agent, 0.28 parts/wt% of surfactant, 0.35 parts/wt% of colorant, 25.45 parts/wt% of fillers, and 0.7 parts/wt% of urea A (4,4-methylene bis (phenyl dimethyl) urea). (para 100-114, and Table 1). Lutz further teaches the composition contains a rubber component in an amount of 5-20 wt% (para 87), wherein the rubber can be carboxyl functional butadiene which can be partially or entirely reacted with an epoxy to form a rubber-modified epoxy resin (para 83-84). Lutz also teaches the above epoxy novolac is suitably DEN 431 or DEN 438 (para 28). Lutz further teaches the above composition contains 30-60 wt% of DGEBA having an eew of up to 224 (i.e. liquid DGEBA), 2-6 wt% of DGEBA having an eew of 400 or greater (i.e. solid DGEBA) and 0.5-10 wt% of an epoxy novolac resin (para 34). The above Epoxy A and B meets the claimed amount of DGEBA cited in claim 1, and 3, the above amount of DEN 431 or 438 meets the claimed epoxy novolac having the claimed viscosity, average number epoxy, MW and formula cited in claims 1, 5, and 11-13, the above Urea A meets the claimed latent aromatic urea accelerator cited in claims 1, and 2, the above dicyandiamide meets the hardener cited in claims 1 and 10, the toughener A meets the claimed blocked polyurethane cited in claims 1, 7 and 8, and the above rubber-modified epoxy resin meets the claimed flexibilizer cited in claims 1 and 9.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2017/044359 A1 in which the citations below are directed to US 2018/0258329 A1 to Koch et al. (hereinafter Koch).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-13, Koch teaches an epoxy adhesive in Example 5 comprising 14 wt% of Epoxy A (liquid diglycidyl ether of bisphenol A) (DGEBA), 30 wt% of Epoxy Resin B (mixture of solid and liquid diglycidyl ether of bisphenol A), 3 wt% of Epoxy Resin C (epoxy novolac resin with eew of 179), 2 wt% of epoxy resin D diluent, 19.5 wt% of toughener A (polyurethane blocked obtained from polytetrahydrofuran, hydroxyl-terminated polybutadiene, and isophorone diisocyanate and chain-extended with o,o’-diallylbisphenol A), 4.7 wt% of dicyandiamide (hardener), 23.55 wt% of fillers, and 1.5 wt% of curing accelerator. (para 77-96, 113-114, and Table 5). The curing accelerator is a latent type such as 3-phenyl-1,1-dimethylurea, (para 52). Koch further teaches the composition contains a rubber component in an amount of 5-20 wt% (para 66), wherein the rubber can be carboxyl functional butadiene which can be partially or entirely reacted with an epoxy to form a rubber-modified epoxy resin (para 62-63). Koch also teaches the above epoxy novolac is suitably DEN 431 or DEN 438 (para 18). Koch further teaches the above composition contains 30-60 wt% of DGEBA having an eew of up to 224 (i.e. liquid DGEBA), 2-6 wt% of DGEBA having an eew of 400 or greater (i.e. solid DGEBA) and 0.5-10 wt% of an epoxy novolac resin (para 23). The above Epoxy A and B meets the claimed amount of DGEBA cited in claim 1, and 3, the above amount of DEN 431 or 438 meets the claimed epoxy novolac having the claimed viscosity, average number epoxy, MW and formula cited in claims 1, 5, and 11-13, the above 3-phenyl-1,1-dimethylurea meets the claimed latent aromatic urea accelerator cited in claims 1, and 2, the above dicyandiamide meets the hardener cited in claims 1 and 10, the toughener A meets the claimed blocked polyurethane cited in claims 1, 7 and 8, and the above rubber-modified epoxy resin meets the claimed flexibilizer cited in claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-10, and 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/160468 A1 in which citations are directed to US 2017/0022402 A1 to Lutz et al. (hereinafter Lutz’402) and in further view of Dow Plastics, “Dow Epoxy Novolac Resins,” pp. 1-27, published 1998. (hereinafter Dow).

Regarding claims 1, 2, 4-10, and 12-14, Lutz’402 teaches an adhesive composition comprising a gelling agent, 40-60 wt% of a liquid epoxy resin, 2-6 wt% of a solid epoxy resin (para 20), a dicyandiamide hardener in an amount of 1-8 wt% (para 24), a curing accelerator such as 3-phenyl-1,1-dimethyl urea in an amount of 0.1-0.3 wt% (para 29-30), 10-20 wt% of a blocked polyurethane tougheners (para 22), a rubber-modified epoxy resin wherein the rubber is a carboxy-terminated butadiene polymer used in an amount of 5-25 wt%, (para 31-36) and fillers used an amount of 3-15 wt%, (para 50). Lutz’402 further teaches the curing agent/accelerator can be used as a one-component or two-component which is known in the art as being keeping the curing in a separate as two different compositions (para 26), which meets the 1K and 2K system cited in claims 2 and 14. Lutz’402 also teaches the epoxy resins can be diglycidyl ether of bisphenol A or novolac based epoxy resins (para 18), wherein the liquid epoxy resin is specifically DER 330 (i.e. liquid DGEBA) (See Table 2, para 59), which meets the claimed DGEBA cited in claim 1, the above 3-phenyl-1,1-dimethylurea meets the claimed latent aromatic urea accelerator cited in claims 1, and 2, the above dicyandiamide meets the hardener cited in claims 1 and 10, the blocked polyurethane toughener A meets the claimed blocked polyurethane cited in claims 1, 6-8, and the above rubber-modified epoxy resin meets the claimed flexibilizer cited in claims 1 and 9.
Lutz’402 does not explicitly teach the epoxy novolac resin.
However, Dow teaches the epoxy novolac DEN 431 or DEN 438, which has the formula 
    PNG
    media_image1.png
    398
    666
    media_image1.png
    Greyscale
 (page 3). Dow teaches the DEN 438 epoxy novolac resins is semi-solid (page 3), and can be used for adhesives (page 3), which are in the same field of epoxy adhesives cited above in Lutz’402. Dow further teaches the epoxy novolacs combine the reactivity and versatility of an epoxy resin with the thermal stability of a phenol-formaldehyde based backbone with a structure that gives additional reactive sites to produce a tightly crosslinked system that give advantages over bisphenol A type resins such as improved resistance to solvents and retention of mechanical properties at high temperatures. 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the solid DEN 438 epoxy novolac of Dow for the 2-6 wt% of solid epoxy resin cited in Lutz’402 because Lutz’402 teaches that novolac based epoxy resins can be used as the liquid or solid epoxy resin (para 18), Dow teaches the same field of epoxy adhesives cited above in Lutz’402, and Dow further teaches the epoxy novolacs combine the reactivity and versatility of an epoxy resin with the thermal stability of a phenol-formaldehyde based backbone with a structure that gives additional reactive sites to produce a tightly crosslinked system that give advantages over bisphenol A type resins such as improved resistance to solvents and retention of mechanical properties at high temperatures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766